  


 HR 2860 ENR: OPM IG Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 2860 
 
AN ACT 
To amend title 5, United States Code, to provide that the Inspector General of the Office of Personnel Management may use amounts in the revolving fund of the Office to fund audits, investigations, and oversight activities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the OPM IG Act. 
2.Use of Office of Personnel Management revolving fund for audits, investigations, and oversight activitiesSubsection (e) of section 1304 of title 5, United States Code, is amended— 
(1)in paragraph (1), by adding before the period at the end of the first sentence the following: , and for the cost of audits, investigations, and oversight activities, conducted by the Inspector General of the Office, of the fund and the activities financed by the fund; and 
(2)in paragraph (5)— 
(A)by striking The Office and inserting (A) The Office; and 
(B)by adding at the end the following: 
 
(B)Such budget shall include an estimate from the Inspector General of the Office of the amount required to pay the expenses to audit, investigate, and provide other oversight activities with respect to the fund and the activities financed by the fund. 
(C)The amount requested by the Inspector General under subparagraph (B) shall not exceed .33 percent of the total budgetary authority requested by the Office under subparagraph (A).. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
